

Time Inc.
2016 Omnibus Incentive Compensation Plan
Non-Employee Director

Deferred Stock Units Agreement


WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Deferred Stock
Units Agreement (the “Agreement”); and
WHEREAS, the Board of Directors of the Company has determined that it would be
in the best interests of the Company and its stockholders to allow Non-Employee
Directors to defer some or all of their cash compensation into deferred stock
units (the “DSUs”) provided for herein pursuant to the Plan and the terms set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.
Definitions. Whenever the following terms are used in this Agreement, they shall
have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

a)
“Date of Grant” has the meaning assigned to such term in the Notice.

b)
“Deferral Election” shall mean the deferral election form in effect on the Date
of Grant of this Award pursuant to which a Non-Employee Director has elected to
defer cash compensation and receive this Award.

c)
“Non-Employee Director” means an individual who is a member of the Board of
Directors of the Company who, as of the close of business on the date of the
annual meeting of stockholders of the Company, is not an employee of the Company
or any subsidiary of the Company, and shall have the same meaning as may be
assigned to the terms “Holder” or “Participant” in the Plan. For the purposes
hereof, a “subsidiary” of the Company shall mean any corporation, partnership or
other entity in which the Company owns, directly or indirectly, an equity
interest of 50% or more.

d)
“Notice” means (i) the Notice of Grant of DSUs that accompanies this Agreement,
if this Agreement is delivered to the Non-Employee Director in “hard copy,” and
(ii) the screen display of the website for the stock plan administration with
the heading “Vesting Schedule and Details,” which contains the details of the
grant governed by this Agreement, if this Agreement is delivered electronically
to the Non-Employee Director.

e)
“Plan” means the equity plan maintained by the Company that is specified in the
Notice, which equity plan has been provided to the Non-Employee Director
separately and forms a part of this Agreement, as such plan may be amended,
supplemented or modified from time to time.

f)
“Settlement Date” means one or more scheduled distribution dates identified by
the Non-Employee Director on the Deferral Election.

g)
“Shares” means shares of Common Stock of the Company.

h)
“Tax-Related Items” has the meaning assigned to such term in Section 8(a).

2.
Grant of Deferred Stock Units. The Company hereby grants to the Non-Employee
Director (the “Award”), on the terms and conditions hereinafter set forth, the
number of DSUs set forth in the Notice. Each DSU represents the unfunded,
unsecured right of the Non-Employee Director to receive a Share on one or more
Settlement Dates set forth in the Deferral Election. DSUs do not constitute
issued and outstanding shares of Common Stock for any corporate purposes and do
not confer on the Non-Employee Director any right to vote on matters that are
submitted to a vote of holders of Shares. In addition this Award may only be
transferred as provided in the Plan.

3.
Settlement and Delivery of Shares.

a)
Settlement Date. The DSUs shall be settled by the issuance by the Company, and
transfer to the Non-Employee Director, of a number of Shares covered by the
Award on the applicable Settlement Date that is consistent with the Deferral
Election.

b)
Final Issuance. Shares issued or transferred upon settlement of the DSUs shall
be issued in whole Shares.

c)
Section 409A. Notwithstanding anything else contained in this Agreement, no
Shares shall be issued or transferred to a Non-Employee Director before the
first date on which a payment could be made without subjecting the Non-Employee
Director to tax under the provisions of Section 409A of the Code.

4.
Acceleration of Settlement.

a)
In the event of the Non-Employee Director’s separation from service due to his
or her death or disability (defined in accordance with Section 409A of the Code)
prior to a Settlement Date, the remaining DSUs subject to this Award shall be
settled by transferring to the Non-Employee Director (or his or her heirs, as
the case may be) the number of Shares covered by the remaining DSUs no later
than sixty (60) days following the occurrence of such separation from service.

b)
In the event of a Change in Control prior to the prior to a Settlement Date, the
remaining DSUs subject to this Award shall be settled by transferring to the
Non-Employee Director the number of Shares covered by the DSUs outstanding
immediately prior to such Change in Control.

5.
Limitation on Acceleration of Settlement. Notwithstanding any provision to the
contrary in the Plan or this Agreement, if the Payment (as hereinafter defined)
due to the Non-Employee Director hereunder as a result of the early settlement
of the DSUs pursuant to Section 4(b) of this Agreement, either alone or together
with all other Payments received or to be received by the Non-Employee Director
from the Company or any of its Affiliates (collectively, the “Aggregate
Payments”), or any portion thereof, would be subject to the excise tax imposed
by Section 4999 of the Code (or any successor thereto), the following provisions
shall apply:

a)
If the net amount that would be retained by the Non-Employee Director after all
taxes on the Aggregate Payments are paid would be greater than the net amount
that would be retained by the Non-Employee Director after all taxes are paid if
the Aggregate Payments were limited to the largest amount that would result in
no portion of the Aggregate Payments being subject to such excise tax, the
Non-Employee Director shall be entitled to receive the Aggregate Payments.

b)
If, however, the net amount that would be retained by the Non-Employee Director
after all taxes were paid would be greater if the Aggregate Payments were
limited to the largest amount that would result in no portion of the Aggregate
Payments being subject to such excise tax, the Aggregate Payments to which the
Non-Employee Director is entitled shall be reduced to such largest amount.

The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.
The determination of whether any reduction of Aggregate Payments is required and
the timing and method of any such required reduction in Payments under this
Agreement or in any such other Payments otherwise payable by the Company or any
of its Affiliates consistent with any such required reduction, shall be made by
the Non-Employee Director, including whether any portion of such reduction shall
be applied against any cash or any shares of stock of the Company or any other
securities or property to which the Non-Employee Director would otherwise have
been entitled under this Agreement or under any such other Payments, and whether
to waive the right to the acceleration of the Payment due under this Agreement
or any portion thereof or under any such other Payments or portions thereof, and
all such determinations shall be conclusive and binding on the Company and its
Affiliates.
The Company shall promptly pay, upon demand by the Non-Employee Director, all
legal fees, court costs, fees of experts and other costs and expenses which the
Non-Employee Director incurred in any actual, threatened or contemplated contest
of the Non-Employee Director’s interpretation of, or determination under, the
provisions of this Section 6.
6.
Taxes; Compliance with Law; Incorporation of Plan Terms.

a)
The Non-Employee Director acknowledges and agrees that, regardless of any action
taken or failed to be taken by the Company, the ultimate liability for all
income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Non-Employee Director’s participation in the
Plan and legally applicable to the Non-Employee Director (the “Tax-Related
Items”), is and remains the Non-Employee Director’s responsibility and, to the
extent the Company was required to withhold, may exceed the amount actually
withheld by the Company. The Non-Employee Director further agrees and
acknowledges that the Company (x) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant of the Award, the settlement of the DSUs or
the subsequent sale of any Shares acquired pursuant to such settlement; and
(y) does not commit to and is under no obligation to structure the terms of the
Award or any aspect of the DSUs to reduce or eliminate the Non-Employee
Director’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Non-Employee Director is subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. The Company’s
obligation to deliver the Shares subject to the DSUs shall be subject to payment
of all Tax-Related Items by the Non-Employee Director.

b)
The Non-Employee Director acknowledges that the Non-Employee Director will
consult with his or her personal tax advisor regarding the Tax-Related Items
that arise in connection with this Agreement. The Non-Employee Director is
relying solely on such advisors and is not relying in any part on any statement
or representation of the Company or any of its agents. The Company shall not be
responsible for withholding any Tax-Related Items, unless required by law. In
order to comply with all applicable law, the Company may take such action as it
deems appropriate to ensure that all Tax-Related Items, which are the
Non-Employee Director’s sole and absolute responsibility, are withheld or
collected from the Non-Employee Director, if and to the extent required by
applicable law.

c)
The Company will not issue any Shares, to the Non-Employee Director unless and
until the Non-Employee Director satisfies its obligation for Tax-Related Items.

d)
The Board or the Committee may also require the Non-Employee Director to
acknowledge that he or she shall not sell or transfer Shares except in
compliance with all applicable securities and exchange control laws, and may
apply such other restrictions on the sale or transfer of the Shares as it deems
appropriate.

7.
Changes in Capitalization and Government and Other Regulations. The Award shall
be subject to all of the terms and provisions as provided in this Agreement and
in the Plan, which are incorporated by reference herein and made a part hereof,
including, without limitation, the provisions of Section 4(e) of the Plan
(generally relating to adjustments to the number of Shares subject to the Award,
upon certain changes in capitalization and certain reorganizations and other
transactions).

8.
Forfeiture; Waiver. A breach of any of the foregoing restrictions or a breach of
any of the other restrictions, terms and conditions of the Plan or this
Agreement, with respect to any of the DSUs or relating thereto, except as waived
by the Board or the Committee, will cause a forfeiture of such DSUs. The
Non-Employee Director acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Non-Employee Director or any other grantee.

9.
No Right of Non-Employee Director to Continue to Serve. Nothing contained in the
Plan or this Agreement shall confer on any Non-Employee Director any right to
continue to serve as a director of the Company.

10.
Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to Time Inc., at Brookfield Place, 225 Liberty
Street, New York, NY 10281, attention: Stock Plan Administration, and to the
Non-Employee Director at his or her address, as it is shown on the records of
the Company, or in either case to such other address as the Company or the
Non-Employee Director, as the case may be, by notice to the other may designate
in writing from time to time.

11.
Interpretation and Amendments. The Board and the Committee (to the extent
delegated by the Board) have plenary authority to interpret this Agreement and
the Plan, to prescribe, amend and rescind rules relating thereto and to make all
other determinations in connection with the administration of the Plan. The
Board or the Committee may from time to time modify or amend this Agreement in
accordance with the provisions of the Plan.

12.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding upon
and inure to the benefit of the Non-Employee Director and his or her legatees,
distributees and personal representatives.

13.
Copy of the Plan. By entering into the Agreement, the Non-Employee Director
agrees and acknowledges that he or she has received and had an opportunity to
read a copy of the Plan.

14.
Governing Law. The Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to any choice of law
rules thereof which might apply the laws of any other jurisdiction.

15.
Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action, or other proceeding arising
out of or based upon this Agreement.

16.
Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the County
of New York, State of New York and the jurisdiction of the United States
District Court for the Southern District of New York for the purposes of any
suit, action or other proceeding arising out of or based upon this Agreement.
Each of the parties hereto to the extent permitted by applicable law hereby
waives, and agrees not to assert, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding brought in such courts, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that such suit,
action or proceeding in the above-referenced courts is brought in an
inconvenient forum, that the venue of such suit, action or proceedings, is
improper or that this Agreement may not be enforced in or by such court. Each of
the parties hereto hereby consents to service of process by mail at its address
to which notices are to be given pursuant to Section 10 hereof.

17.
Data Privacy. The Company may hold, collect, use, process and transfer, in
electronic or other form, certain personal information about the Non-Employee
Director for the exclusive purpose of implementing, administering and managing
the Non-Employee Director’s participation in the Plan. The Non-Employee Director
understands that the following personal information is required for the above
named purposes: his/her name, home address and telephone number, office address
and telephone number, e-mail address, date of birth, citizenship, country of
residence at the time of grant, work location country, Company unique ID, title,
compensation paid, termination date and reason, tax payer’s identification
number, tax equalization code, US Green Card holder status, any shares of stock
held in the Company, details of all grants of DSUs (including number of grants,
grant dates, vesting type, vesting dates, and any other information regarding
DSUs that have been granted, canceled, vested, or forfeited) with respect to the
Non-Employee Director, estimated tax withholding rate (if applicable), brokerage
account number (if applicable), and brokerage fees (the “Data”). The
Non-Employee Director understands that Data may be transferred to third parties
assisting the Company in the implementation, administration and management of
the Plan, including the brokers approved by the Company, the broker selected by
the Non-Employee Director from among such Company-approved brokers (if
applicable), tax consultants and the Company’s software providers (the “Data
Recipients”). The Non-Employee Director understands that some of these Data
Recipients may be located outside the Non-Employee Director’s country of
residence, and that the Data Recipient’s country may have different data privacy
laws and protections than the Non-Employee Director’s country of residence. The
Non-Employee Director understands that the Data Recipients will receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Non-Employee Director’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Non-Employee Director’s behalf by a broker or other third party
with whom the Non-Employee Director may elect to deposit any Shares acquired
pursuant to the Plan. The Non-Employee Director understands that Data will be
held only as long as necessary to implement, administer and manage the
Non-Employee Director’s participation in the Plan. The Non-Employee Director
understands that Data may also be made available to public authorities as
required by law, e.g., to the U.S. government. Non-Employee Director understands
that the Non-Employee Director may, at any time, review Data and may provide
updated Data or corrections to the Data by written notice to the Company. Except
to the extent the collection, use, processing or transfer of Data is required by
law, the Non-Employee Director may object to the collection, use, processing or
transfer of Data by contacting the Company in writing. The Non-Employee Director
understands that such objection may affect his/her ability to participate in the
Plan. The Non-Employee Director understands that he/she may contact Stock Plan
Administration at the Company to obtain more information on the consequences of
such objection.

18.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.





Additional Provision Related to Non-Employee Directors Subject to U.K Tax Law
U.K. Taxes. In the event that Tax-Related Items must be withheld by the Company
and such amounts are not collected from or repaid by the Non-Employee Director
by the 90th day of the end of the U.K. tax year (April 6 to April 5) following
the tax event, the amount of any uncollected Tax-Related Items may constitute a
benefit to the Non-Employee Director on which additional income tax and national
insurance contributions may be payable. The Non-Employee Director acknowledges
that the Non-Employee Director ultimately will be responsible for reporting and
paying any income tax due on this additional benefit directly to Her Majesty’s
Revenue and Customs (“HMRC”) under the self-assessment regime and for
reimbursing the Company for the value of national insurance contribution, if
any, due on this additional benefit. The Non-Employee Director further
acknowledges that the Company may recover such amounts from the Non-Employee
Director by any of the means referred to in Section 7 of the Agreement, or
otherwise permitted under the Plan.


Joint Election. As a condition of the Non-Employee Director’s participation in
the Plan and assuming secondary Class 1 national insurance contributions are due
on the income, the Non-Employee Director agrees to accept any liability for
secondary Class 1 national insurance contributions which may be payable by the
Company in connection with the DSUs and any event giving rise to Tax-Related
Items (the “Employer’s NICs”). Without limitation to the foregoing, the
Non-Employee Director agrees to enter into a joint election with the Company
(the “Joint Election”), the form of such Joint Election being formally approved
by HMRC, and to execute any other consents or elections required to accomplish
the transfer of the Employer’s NICs to the Non-Employee Director. The
Non-Employee Director further agrees to execute such other joint elections as
may be required between the Non-Employee Director and any successor to the
Company and/or the Employer.


Currency Exchange. The Non-Employee Director acknowledges and agrees that the
Company shall not be liable for any foreign exchange rate fluctuation between
the Non-Employee Director’s local currency and the United States Dollar that may
affect the value of the DSU or of any amounts due to the Non-Employee Director
pursuant to the settlement of the DSU or the subsequent sale of any Shares
acquired upon settlement.


Insider Trading Restrictions/Market Abuse Laws. The Non-Employee Director
acknowledges that, depending on his or her country of residence, the
Non-Employee Director may be subject to insider trading restrictions and/or
market abuse laws, which may affect his or her ability to acquire or sell Shares
or rights to Shares (e.g., DSUs) under the Plan during such times as the
Non-Employee Director is considered to have “inside information” regarding the
Company (as defined by the laws in the Non-Employee Director’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. The Non-Employee Director is responsible for ensuring compliance
with any applicable restrictions and is advised to consult his or her personal
legal advisor on this matter.


US Taxes. In the event that Tax-Related Items must be withheld by the Company,
then the Company will withhold in Shares upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items may
be satisfied by one or a combination of the methods below.


(i)    by requiring the Non-Employee Director to deliver a properly executed
notice together with irrevocable instructions to a broker approved by the
Company to sell a sufficient number of Shares to generate net proceeds (after
commission and fees) equal to the Tax-Related Items and promptly deliver such
amount to the Company;


(ii)    by requiring or allowing the None-Employee Director to pay the
Tax-Related Items in cash or by check;


(iii)    by deducting the Tax-Related Items from the cash compensation paid to
the Non-Employee Director by the Company;


(iv)    by allowing the Non-Employee Director to surrender other Shares that
(A) in the case of Shares initially acquired from the Company (upon exercise of
a stock option or otherwise), have been owned by the Non-Employee Director for
such period (if any) as may be required to avoid a charge to the Company’s
earnings, and (B) have a Fair Market Value on the date of surrender equal to the
Tax-Related Items;


(v)    by withholding a number of Shares to be issued upon delivery of Shares
that have a Fair Market Value equal to the Tax-Related Items;


(vi)    by selling any Shares (on the Non-Employee Director’s behalf pursuant to
this authorization) to the extent required to pay the Tax-Related Items; or


(vii)    by such other means or method as the Committee in its sole discretion
and without notice to the Non-Employee Director deems appropriate.






1